Per Curiam.

We affirm the decision of the court of appeals. On appeal to this court, appellant argues that the court of appeals abused its discretion and that C.P.Sup.R. 6, which inter alia requires motions outstanding for more than one hundred twenty days to be reported to this court, gives him a right to have his motion for default judgment in the underlying case ruled on within one hundred twenty days. We hold that C.P.Sup.R. 6 creates no rights in litigants.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.